EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeff Zelly on 2/10/2022.
The application has been amended as follows: 
Claim 79: Cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
There are four independent claims 47, 75, 77 and 78. Each recite a method of making a composition. The Examiner agrees with the findings of European Patent Examiner Edgar Kaumann in his findings set forth in, for example the International Preliminary Report on Patentability for PCT/EP2018/078511, international Filing Date 18.10.2018, 15 pages submitted to the USPTO on 7/31/2020. Therein Examiner Kaumann found the each claim anticipated so far as the chemistry of making various amides. This Examiner agrees with those findings.
Examiner Kaumann found that each independent claim was distinguished over the prior art because there was a transportable reactor in the claims at and transportation of the 
The closest prior art the Examiner is aware of GB-1375979 and ZA-8303812-B; both cited by Applicant. GB-1375979 teaches a method of sending a package wherein during shipment the package contents which contain a polyacrylamide polymerizes. In ZA-8303812 there is taught an onsite polymerization unit. Both prior art references fail to teach or fairly suggest Applicant’s claim limitations where monomers were placed in a polymerization unit; and a reaction unit comprising a reaction mixture was transported from point A to point B then removing. 
The Examiner could find no teaching or suggestion in the prior art where such a method was taking place and given the complexity of the polymerizations involved can not find the method step obvious without some as yet unknown motivation. The Examiner finds the actual chemistry taking place in the transportable polymerization units is known as European Examiner Edgar Kaumann found in his well written report; however, the process step set forth above is a patentable and non-obvious distinction over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674